DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-6 and 8-19 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Chung et al. (Chung), U.S. Publication No. 2011/0053650.
Regarding Claims 1, 13 and 16, Chung discloses an electronic device (i.e., 
mobile terminal 100; see figure 1) comprising:
a display (i.e., display 151; see figure 1); and
a processor (i.e., controller 180; see figure 1) configured to:
control to drive the display to use, as an operating region of the display, an entirety of the display (as shown in figures 2A(a) and 5C);
control to receive a first user interaction (in other words, sliding movable keypad as shown in figure 2A(b)) while the entirety of the display is used as the operating region;
based on the first user interaction, control to drive the display to change from 
 and, as a non-operating region of the display, a remaining region of the display other than the partial region (see paragraphs [0096]-[0098] in other words, moving from figure 5C to 5D);
control to receive a second user interaction while the partial region of the display is used as the operating region (see paragraph [0160]); and
based on the second user interaction, control to drive the display to change from using the partial region of the display as the operating region and the remaining region of the display as the non-operating region to using the entirety of the display as the operating region (in other words, moving from figure 9C to 9D).
Regarding Claim 2, Chung discloses further comprising a touch screen, and 
wherein at least one of the first user interaction or the second user interaction comprises a touch input to the touch screen (see paragraph [0064]).
Regarding Claim 3, Chung discloses further comprising a communication 
module (i.e., wireless communication unit 110; see figure 1).
Regarding Claims 4, 14 and 17, Chung discloses further comprising a memory 
(i.e., memory 160; see figure 1) configured to store application programs, and wherein the processor is configured to control the display to display, in the operating region, state information and one or more menu items each representing a corresponding one of the application programs (see figures 1 and 5C).
Regarding Claim 5, Chung discloses wherein the processor is configured to 
control the display to display a state information item in the operating region (see figure 5C).
Regarding Claim 6, Chung discloses wherein the state information item is time-
Related (see figure 5B).
Regarding Claim 8, Chung discloses wherein the processor is configured to 
control the display to display a menu item in the operating region (see figures 5C and 9B).
Regarding Claim 9, Chung discloses wherein the menu item is associated with 
a camera function of the electronic device (see paragraphs [0054]-[0055]).
Regarding Claim 10, Chung discloses wherein the menu item is associated with 
a music-playback function of the electronic device (see paragraph [0006]).
Regarding Claim 11, Chung discloses wherein the menu item is associated with 
a messaging function of the electronic device (see paragraph [0050] and figures 9A-9D).
Regarding Claims 12, 15 and 19, Chung discloses wherein the electronic 
device comprises a mobile phone (see figure 1).
Regarding Claim 18, Chung discloses an electronic device comprising the non-
transitory computer-readable medium according to claim 16 (see paragraphs [0088] and [0221]).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

Claim 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chung in view of Kim, U.S. Publication No. 2011/0225549.
Regarding Claim 7, Chung discloses the electronic device as described above.  
Chung fails to disclose wherein the state information item is weather-related.  Kim discloses wherein the state information item is weather-related (see paragraphs [0173]-[0174]).  
	At the time of the invention, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Chung with the teachings of Kim to arrive at the claimed invention for allowing a user to easily and quickly retrieve content (see paragraph [0056] of Kim).

	

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTELL HEIBER whose telephone number is (571)272-0886.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHANTELL L HEIBER/Primary Examiner, Art Unit 2645                                                                                                                                                                                                        January 15, 2022